 

Exhibit 10.2

 

Amendment to Advertising Representation Agreement

 

This Amendment to Advertising Representation Agreement (this "Amendment") is
entered into effective as of September 29th, 2014, by and between Woven Digital,
LLC, a Delaware limited liability company ("Woven"), and Idle Media, Inc., a
Nevada corporation ("Publisher", and together with Woven, the "Parties"):

 

WHEREAS, the Parties previously entered into that certain Advertising
Representation Agreement, dated as of February 1, 2014 (the "Agreement"); and

 

WHEREAS, the Parties wish to make such modifications to the Agreement as
described in this Amendment.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and in the Agreement, the Parties hereby agree as follows:

 

1.              Amendments.

 

 

a)

The following definition of "Exclusive Advertisements" shall be added to Section
1 of the Agreement in the appropriate location such that all definitions set
forth therein remain in alphabetical order:

 

"Exclusive Advertisements" means any premium Advertisements or other
Advertisements that generate ancillary revenue, in each case, that relate to
spirits or alcohol, beer, movies, television or telecommunications."

 

 

b)

Section 2(a) of the Agreement shall be deleted in its entirety and replaced with
the following:

 

"(a) Exclusive Representation. Publisher hereby grants to Woven the exclusive
right, within the Territory and with respect to Exclusive Advertisements, to
represent the Property to Advertisers, negotiate with Advertisers and sell
Advertisements on the Property. With respect to the Territory, Publisher is not
permitted to approach any Person to sell Exclusive Advertisements on the
Property or represent the Property to any Person with respect to Exclusive
Advertisements, and Publisher shall not discuss, negotiate with or enter into
any agreement or understanding with any Person, including, without limitation,
any direct advertiser, advertising agency, marketing representative or Person
providing similar services, regarding the sale of Exclusive Advertisements on
the Property in the Territory."

 

 
 

--------------------------------------------------------------------------------

 

 

 

c)

Section 2(b) of the Agreement shall be deleted in its entirety and replaced with
the following:

 

"(b) Non-Exclusive Representation. In addition to the exclusive right granted to
Woven in Section 2(a), Publisher hereby grants to Woven the non-exclusive right
(i) within the Territory and with respect to all Advertisements (other than
Exclusive Advertisements), to represent the Property to Advertisers, negotiate
with Advertisers and sell Advertisements on the Property, and (ii) outside of
the Territory, to represent the Property to Advertisers, negotiate with
Advertisers and sell Advertisements on the Property."

 

 

d)

Section 3(a) of the Agreement shall be deleted in its entirety and replaced with
the following, which replacement the Parties intend to be deemed to have been in
effect as provided herein as of September 1, 2014:

 

"(a) Premium Advertising Payments (Desktop & Mobile). Woven shall pay to
Publisher 65% of the Net Revenue generated by premium Advertisements delivered
by Woven on the Property. Woven shall make payment in U.S. dollars of Net
Revenue owing to Publisher within thirty (30) days following the end of the
month in which payment of such Net Revenue was actually received by Woven.
Publisher shall be responsible for and shall pay any applicable sales, use,
income or other taxes or duties, tariffs or the like applicable to such Net
Revenue. Woven agrees to pay Publisher a minimum guarantee in an amount equal to
$35,000 per month within fifteen (15) days following the end of each calendar
month; provided, that any amounts payable by Woven to Publisher in respect of
Net Revenue for any month pursuant to the first sentence of this Section 3(a)
shall be offset by the amount of any monthly minimum guarantee payments for that
month that have been made by Woven to Publisher. A schedule of monthly guarantee
payments is set forth on Exhibit A."

 

 

e)

The following provision shall be added as Section 3(d) of the Agreement:

 

"(d) Coordination and Notification of Advertising Sales. Each of Woven and
Publisher shall use commercially reasonable efforts to coordinate with the other
such that conflicting Advertisements (e.g., two Advertisements sold for the same
advertising space on the same day) are not sold on the Property, and shall
notify the other as soon as reasonably practicable upon the sale of any
Advertising on the Property to avoid any such conflict."

 

 
 

--------------------------------------------------------------------------------

 

 

 

0

Section 7(a) of the Agreement shall be deleted in its entirety and replaced with
the following:

 

(a) The term of this Agreement (the "Term") shall commence as of the Effective
Date and shall remain in effect until December 31, 2014."

 

2.     Ratification of Agreement. Except as modified or otherwise provided by
the terms of this Amendment, the Agreement is hereby ratified and confirmed in
its entirety, and remains in full force and effect in accordance with its terms.

 

3.     Entire Agreement. This Agreement, as amended by this Amendment,
constitutes the entire understanding of the Parties hereto with respect to the
matters addressed herein. There are no promises, understandings or
representations other than those set forth in those documents.

 

4.     Counterparts. This Amendment may be signed in any number of counterparts
and the signatures delivered by telecopy, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument and delivered in person.

 

(Signature Page Follows)

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

WOVEN: 

 

WOVEN DIGIT4L, LLC

 

[sig.jpg]

 

 

By:     Name: Michael Laur

 

Title:     C.O.O.

 

PUBLISHER:

 

IDLE MEDIA, IN

 

 

By: [sigb.jpg]

Name; Marcus Frasier      

Title: CEO      

 

 

(Signature Page to Amendment to Advertising Representation Agreement)

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A:

 

Monthly Guarantee Payment Dates:

 

October 15, 2014

November 17, 2014
December 15, 2014
January 15, 2014

 